DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 9, filed 11/5/2021, with respect to the 112(b) rejection have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. 

Applicant's arguments filed 11/5/2021 have been fully considered but they are not persuasive. In particular, the arguments for claims 16-18 and 25-27 are not considered persuasive.  Independent claim 16 is different from claims 1 and 9.  Claim 16 states shifting a first input region to a focused state and shifting the screen to a screen including a software keyboard upon reception of one selection operation on the .
Regarding independent claim 16, Sensu discloses in figure 11 a focus of the login name while the user is given the choice to select whether to prioritize the hardware keyboard or software keyboard1.  At this point, the hardware keyboard is enabled for use for character input.  This is an example of the log-in name area being shifted to a focus state and allowing the numeric keys to be enabled for input.  In addition, the screen can be shifted to include a software keyboard to input information into the log-in name area by pressing the software keyboard priority option.  This performs the shifting screen limitation that occurs upon reception of one operation on the first input region in the focused state.  This reference is not specific to the selection operation on the first input region.  The reference of Ichiyama cures this deficiency.  
	Regarding the Ichiyama reference, this reference disclose the pressing of an area of the input region and a software keyboard appears for input2.  With the cursor being placed using the primary reference combined with the Ichiyama, the feature of the screen being shifted upon reception of one selection operation on the focused first input region is performed.  The Ichiyama reference further discloses not displaying a software keyboard and showing the characters entered using a previously shown keyboard when 3.   Lastly, the Ichiyama reference discloses shifting a screen to a screen showing a software keyboard when selecting another input area that is not focused by having the keyboard enabled, disabling the keyboard that causes no input areas showing a focused state and selecting another unselected area without characters with the user’s touch4.  This causes the software keyboard to be displayed on the screen.  Based on the features being performed by the Ichiyama reference, the features of independent claim 16 is performed by the combination of Sensu in view of Ichiyama.
Thus, based on the above, the features of the claims below are disclosed.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: INFORMATION PROCESSING APPARATUSAND METHOD FOR CONTROLLING INFORMATION PROCESSING APPARATUS.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The phrase “wherein the software keyboard is displayed so as to cover at least one of the plurality of input regions” is considered as new matter.  The specification describes switching screens from one to another on pages 9-13.  However, the cover language suggests not a change of screens but simply the pop up of a keyboard while a portion of a prior screen is present.  This is not performed or explained anywhere in the specification.  Thus, this limitation is considered as new matter.  Claims 5, 8, 13-15, 28, 29 and 32-36 are rejected based on their dependency. 

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In particular, the specification does not disclose an embodiment where the software keyboard would cover a part of the screen where several input regions remain displayed underneath such keyboard.  Based on this not being disclosed, the independent claims 1 and 9 do not comply with the enablement requirement.  Claims 5, 8, 13-15, 28, 29 and 32-36 are rejected based on their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-18, 25-27, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sensu (US Pub 2011/0128247) in view of Ichiyama (US Pub 2014/0118784).

Re claim 16: Sensu discloses an information processing apparatus, comprising:

one or more processors executing the instructions to cause the information processing apparatus (e.g. the CPU (300) performs the instructions of the programs to control the MFP; see ¶ [94] and [95] above) to:
display a plurality of input regions for input of a character string, the plurality of input regions including at least a first input region and a second input region which are to receive an input by numeric keys or a software keyboard (e.g. the CPU controls a display that shows a preview of a keyboard on the display if the CPU detects a screen being activated by a user interaction.  The display shows the input regions of the user name and password areas in figure 7; see ¶ [155]-[162]), 
wherein a larger number of types of characters is inputtable by the software keyboard than the numeric keys (e.g. as seen in figure 9, there are more software keys in the area (172A) than numeric keys on the hardware keyboard area (174B) including the numeric keys in the area (174A). See ¶ [157]-[162] and [169] for examples of using a software or hardware keyboards for input.);


    PNG
    media_image1.png
    397
    359
    media_image1.png
    Greyscale

[0154] Log-In Operation Using Software Buttons 
[0155] Login by the user using software buttons when the log-in image shown in FIG. 7 is displayed on display panel 172 (S1000) will be described. 
[0156] As shown in FIG. 7, here, software keyboard 172A, the first text field 172B for inputting the log-in name, the second text field 172C for inputting a password, a user authentication image display area 172D and an OK button 172E are displayed on display panel 172. The input cursor is in the first text field 172B. 
[0157] When the user inputs the log-in name using software keyboard 172A (YES at S1010, NO at S1020), the text input by using software keyboard 172A is displayed in the first text field 172B (S1040). 
[0158] When the input of log-in name to the first text field 172B ends, the user presses ENTER key or the like, and moves the input cursor to the second text field 172C (YES at S1050). At this time, the image on display panel 172 is as shown in FIG. 8. 

[0160] Further, when the user inputs a password using software keyboard 172A (YES at S1090), the text input by using software keyboard 172A is displayed in the second text field 172C (S1100). 
[0161] When the input of password to the second text field 172C ends, the user presses OK button 172E, and completes the input to the second text field (YES at S1110). 
[0162] In this manner, at the time when input to the first text field 172B is completed, the software buttons are set as the operation device to be used by the user to input the password to the second text field 172C. Therefore, at the time when the password is input to the second text field 172C, software keyboard 172A is kept displayed on display panel 172. Since software keyboard 172A is displayed on display panel 172, the user can easily understand that software keyboard 172A is the operation device. In an image forming process of image forming apparatus 150, the user also uses display panel 172 having software keyboard 172A and the like displayed to allow operation, to input requests to image forming apparatus 150. 

[0168] As the input to the first text field 172B ends (YES at S1050), it is determined that the operation device is the hardware buttons (YES at S1060). At this time, software keyboard 172A that has been displayed on display panel 172 is erased as shown in FIG. 10 (S1070). Since the log-in name has been input to the first text field 172B using keyboard 174 (YES at S1020, S1030), hardware button lamp 174C is lit as shown in FIG. 10.

[0169] Further, when the user inputs a password using keyboard 174 (YES at S1090), the text input by using keyboard 174 is displayed in the second text field 172C (S1100).

shift the first input region to a focused state, wherein, in response to the first input region being shifted to the focused state, an input using the numeric keys is enabled to 

[0170] When the input of password to the second text field 172C ends, the user presses ENTER key or the like among key buttons 174A, and completes the input to the second text field (YES at S1110). 
[0171] In this manner, at the time when input to the first text field 172B is completed, the hardware buttons are set as the operation device to be used by the user to input the password to the second text field 172C. Therefore, at the time when the password is input to the second text field 172C, display of software keyboard 172A is erased from display panel 172. Meanwhile, hardware button lamp 174C indicating that the hardware buttons are the operation device is turned on. Since software keyboard 172A is not displayed on display panel 172 and the hardware lamp is on, the user can easily understand that keyboard 174 and operation panel 170 are the operation devices. In an image forming process of image forming apparatus 150, the user also uses keyboard 174 and operation panel 170, to input requests to image forming apparatus 150. 

[0172] As shown in FIG. 10, on the area from which software keyboard 172A has been erased, a button 172F of "RE-CUSTOMIZE OPERATION IMAGE" is displayed. When the user presses the "RE-CUSTOMIZE OPERATION IMAGE" button, the display is switched to the image shown in FIG. 11. On display panel 172, "TOUCH PANEL DISPLAY GIVEN PRIORITY" button 172G and " HARDWARE BUTTONS GIVEN PRIORITY" button 172H are displayed. When the user presses either of the buttons (when pressed, the button is highlighted) and then presses OK button 172I, the operation device to be used by the user is re-customized. 


[0174] Further, in place of pressing "RE-CUSTOMIZE OPERATION IMAGE" button 172F of FIG. 10, key buttons 174A of keyboard 174 may be used. By way of example, when two or three key buttons 174A of keyboard 174 are pressed simultaneously, the same process as when "RE-CUSTOMIZE OPERATION IMAGE" button 172F is pressed may be executed. By such an approach, the operation device can easily be re-customized even by a user who uses hardware buttons only. 

[0175] Further, in place of pressing "TOUCH PANEL DISPLAY GIVEN PRIORITY" button 172G or " HARDWARE BUTTONS GIVEN PRIORITY" button 172H, key buttons 174A of keyboard 174 may be used. Specifically, re-customization may be done by pressing a specific key button 174A of keyboard 174. For example, when the key "T" (touch-panel display) or "S" (software) is pressed, the same process as when "TOUCH PANEL DISPLAY GIVEN PRIORITY" button 172G is pressed may be executed. When the key "H" ( hardware) is pressed, the same process as when " HARDWARE BUTTONS GIVEN PRIORITY" button 172H is pressed may be executed. By such an approach, the operation device can easily be re-customized even by a user who uses hardware buttons only.

shift the screen to the screen including the software keyboard for input to the first input region, upon reception of one operation on the first input region that is in the focused state (e.g. as seen in figure 11, the log-in name cursor is on the log-in name area, which is a form of being in a focused state.  Here, the user can select the touch panel display property to be applied to the log-in name portion after selecting the 172G option in figure 11, which is explained in ¶ [172]-[175] above.); 



[0112] Referring to FIG. 5, at step (hereinafter "step" will be denoted as "S") 1000, CPU 300 of image forming apparatus 150 (hereinafter simply referred to as CPU 300) displays a log-in image on display panel 172. Here, CPU 300 displays a first text field, a second text field and a software keyboard on display panel 172. The first text field is to input a log-in name, for user authentication. The second text field is to input a password. At this time, external keyboard 174 may be drawn out and used. 
[0113] At S1010, CPU 300 determines whether or not an input to the first text field by the user is detected. Here, CPU 300 determines whether or not the user input is detected, based on data input through the software keyboard displayed on display panel 172 or data input through external keyboard 174. If it is determined that the input to the first text field by the user is detected (YES at S1010), the process proceeds to S1020. Otherwise (NO at S1010), the process returns to S1000, and the process is repeated until it is determined that the user input to the first text field is detected. 
[0114] At S1020, CPU 300 determines whether or not a hardware button is operated by the user. Here, CPU 300 determines that a hardware button is operated by the user if data input through external keyboard 174 is detected. If it is determined that a hardware button is operated by the user (YES at S1020), the 

[0115] At S1030, CPU 300 turns on the hardware button lamp. The hardware button lamp includes a keyboard lamp and a key lamp. At this time, CPU 300 turns on at least the keyboard lamp. 
[0116] At S1040, CPU 300 displays the text input by the user, in the first text field of display panel 172. 
[0117] At S1050, CPU 300 determines whether or not the input to the first text field by the user is completed. Here, CPU 300 determines that the input to the first text field by the user is completed, if CPU 300 detects that the user moved an input cursor to the second text field. If it is determined that the input to the first text field by the user is completed (YES at S1050), the process proceeds to S1060. Otherwise (NO at S1050), the process returns to S1040, and the display of user input to the first text field is executed. 
[0118] At S1060, CPU 300 determines whether or not the operation device used for the input to the first text field by the user was the hardware buttons. If it is determined that the operation device was the hardware buttons (YES at S1060), the process proceeds to S1070. Otherwise (NO at S1060), the process proceeds to S1080. 

[0119] Here, at S1060, CPU 300 determines that the operation device used was the hardware buttons, by detecting an input signal from external keyboard 174. CPU 300 determines that the operation device was not the hardware buttons (but software buttons), by detecting an input signal from the software keyboard. That the operation device was the hardware buttons may be determined when an input signal from a key button existing only among the hardware buttons and not the software buttons (for example, "TAB" key) is detected. Alternatively, that the operation device was the software buttons may be determined when an input signal from a key button existing only among the software buttons and not the hardware buttons is detected. 

[0120] At S1070, CPU 300 erases the software keyboard that has been displayed on display panel 172. Thereafter, the process proceeds to S1090. At S1080, CPU 300 turns off the hardware button lamp if the lamp has been lit. The process of S1080 is executed when, for instance, the user once tried to input  
[0121] At S1090, CPU 300 determines whether or not an input to the second text field by the user is detected. Here, CPU 300 determines whether or not the user input is detected, based on data input through the software keyboard displayed on display panel 172 (if it is NO at S1060), or data input through external keyboard 174 (if it is YES at S1060). If it is determined that the input to the second text field by the user is detected (YES at S1090), the process proceeds to S1100. Otherwise (NO at S1090), the process returns to S1100, and the process is repeated until it is determined that input to the second field by the user is detected. 
[0122] At S1100, CPU 300 displays the text input by the user in the second text field of display panel 172. 
[0123] At S1110, CPU 300 determines whether or not input to the second text field by the user is completed. Here, CPU 300 determines that the input to the second text field by the user is completed, if CPU 300 detects that the user selected an ENTER button or an OK button. If it is determined that the input to the second text field by the user is completed (YES at S1110), the process proceeds to S1120. Otherwise (NO at S1110), the process returns to S1100, and the display of user input in the second text field is executed. 

However, reference of Sensu fails to specifically teach the feature of and a screen is shifted to a screen including the software keyboard in a case where input is performed on an input region using the software keyboard; shift the screen to the screen including the software keyboard for input to the first input region, upon reception of one selection operation on the first input region that is in the focused state; not display the displayed software keyboard upon reception of a predetermined operation, and display the character string input using the software keyboard on the first input region; and shift, upon reception of one selection operation on the second input region 

However, this is well known in the art as evidenced by Ichiyama.  Similar to the primary reference, Ichiyama discloses displaying a software keyboard or using a hardware keyboard to enter information (same field of endeavor or reasonably pertinent to the problem).    
Ichiyama discloses a screen is shifted to a screen including the software keyboard in a case where input is performed on an input region using the software keyboard (e.g. if a user touches a set value input area, the first input portion is displayed on the screen, which is taught in ¶ [126].);   

[0126] In step S31, the set value input screen 201 having one or more set value input area 201e to 201g is displayed on the LCD panel portion 106. Then, if the second input portion 300 is disabled, the user touches any set value input area and the first input portion 402 is displayed on the screen. In step S32, a set value is inputted on the set value input area with the first input portion 402. 
[0127] After the input, if the hardware 10-keys 107a are switched to enabled by, for example, the user sliding the LCD panel portion 106 as shown in FIG. 2 and opening the hardware 10-keys 107a, it is detected in step S33 that the hardware 10-keys are switched to enabled. In addition, in response to the detection, the first input portion is disabled. 
[0128] Then, in step S34, it is checked whether any set value input area to which no set value is inputted is present or not. If the set value input area to which no set value is inputted is present (YES in step S34), in step S35, any one of the set value 
[0129] If the set value input area to which no set value is inputted is not present (NO in step S34), in step S36, the set value input area to which inputting was performed immediately before with the first input portion 402, or any one of the set value input areas is made selected, and the display aspect is changed.

shift the screen to the screen including the software keyboard for input to the first input region, upon reception of one selection operation on the first input region that is in the focused state (e.g. when a user decides to use a hardware keyboard after inputting information in the host name or file path using the software keyboard, the invention highlights the area to receive an input in figure 12B while the hardware keyboard is slid out to direct the user where the characters will be input.  This is described in ¶ [122] and [123].  If the user reselects the highlighted area with a touch, the software keyboard is displayed to receive an input onto the touched area with the software keyboard.  This is explained in ¶ [126]-[129] above.  With the primary reference already providing a cursor in the log-in name, the combination of this reference would allow for pressing the area of the log-in name to cause a software-keyboard to appear.); 

[0122] FIG. 12 shows a still further embodiment of the present invention. In the embodiment, if the second input portion is switched to enabled after inputting is performed on any of the set value input areas with the popup displayed first input portion, any of the set value input areas to which no set value is inputted is made selected. 
[0123] In other words, as shown in FIG. 12(A), after using the first input portion 402 consisting of the software keyboard and the like displayed on the screen and inputting set values in the 

not display the displayed software keyboard upon reception of a predetermined operation, and display the character string input using the software keyboard on the first input region (e.g. if the user types in characters in an area using the software keyboard and switches to the hardware keyboard, the screen no longer displays the software keyboard and shows the characters typed by the previously displayed software keyboard.  At this point, the next input area that is after the area receiving character input is highlighted based on the using of the hardware keyboard.  This is explained in ¶ [122]-[129] above.), and 
shift, upon reception of one selection operation on the second input region that is not in the focused state, the screen to the screen including the software keyboard in a case where the software keyboard has been used for the input to the first input region (e.g. a software keyboard can be used to enter information for the host name field in figure 12A.  If the user switches to the hardware keyboard after completing the entry into the host name area, the file path area may be highlighted for the hardware keyboard entry.  At this point, the user can disable the hardware keyboard and select the username or the filename area by a touch, which can be considered as the second input region.  When the hardware keyboard is disabled and put up since it is not being used, all the input areas without characters are unselected or unfocused, which 

[0131] In FIG. 14, in step S41, the set value input screen having one or more set value input areas is displayed on the LCD panel portion 106. Then, the second input portion 300 is enabled, and in step S42, a set value is inputted in the set value input area with the second input portion. 
[0132] After the inputting, if the hardware 10-keys 107a are switched to disabled by, for example, the user sliding the LCD panel portion 106 and hiding the hardware 10-keys 107a, it is detected in step S43 that they are switched to disabled. 
[0133] Then, in step S44, all the set value input areas are made non-selected. This can encourage the user to perform the operation to touch the set value input area. 
[0134] As described in the above respective embodiments, if the second input portion 300 is enabled when the set value input screen 201 having the set value input areas 201a to 201g is displayed on the LCD panel portion 106, any one of the set value input areas becomes selected and an indication that it is selected is displayed. However, an administrator and the like of the MFP 1 may determine in advance which of the set value input areas is to be selected. 

Therefore, in view of Ichiyama, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a screen is shifted to a screen including the software keyboard in a case where input is performed on an input region using the software keyboard; shift the screen to the screen including the software keyboard for input to the first input region, upon reception of one selection operation on 

Re claim 17: The teachings of Sensu in view of Ichiyama are disclosed above.
Sensu discloses the information processing apparatus according to claim 16, wherein at least one of the plurality of input regions is a region for input of a username or a password used by the user to log in to the information processing apparatus (e.g. when the user interacts with the screen on the display and the input area of the user login, the software keyboard is visible for use; see ¶ [155]-[162] above).  

Re claim 18: The teachings of Sensu in view of Ichiyama are disclosed above.
Sensu discloses the information processing apparatus according to claim 16, wherein the information processing apparatus is an image forming apparatus configured to perform print processing (e.g. the MFP is an image forming apparatus that can print a document, which is disclosed in ¶ [57] and [58]).


[0058] The image forming apparatus forms an image on a sheet of recording paper by electro-photography. The image forming apparatus includes copy mode, FAX mode (the display on the display panel is "FAX/IMAGE TRANSMISSION") and scanner mode (the display on the display panel is "DOCUMENT FILING"). The image forming apparatus may further include a network printer mode. The present invention, however, is not limited to the above, and the image forming apparatus having one or more of the copy mode, FAX mode and scanner mode may be used. Further, the printing method is not limited to electro-photography. 

Re claim 25: The teachings of Sensu in view of Ichiyama are disclosed above.  
Sensu discloses the information processing apparatus according to claim 16, wherein the numeric keys are hardware keys (e.g. the hardware keyboard or the numeric keypad are considered as the numeric keys, which is disclosed in [165] above.). 
 
Re claim 26: The teachings of Sensu in view of Ichiyama are disclosed above.  
Sensu discloses the information processing apparatus according to claim 16, wherein the numeric keys are software keys displayed on a same screen as a screen on which 

Re claim 27: The teachings of Sensu in view of Ichiyama are disclosed above.  
Sensu discloses the information processing apparatus according to claim 16, wherein the control unit switches a mode between a software keyboard input mode and a numeric key input mode based on whether software keyboard is used for input to the input region or the numeric keys are used for input to the input region (e.g. the invention selects a hardware keyboard mode or a software keyboard mode based on the previous input of either means being used for input into the log-in name portion, which is disclosed in ¶ [155]-[162] above for software keyboard mode and [164]-[171] above for the hardware keyboard mode.).  

Allowable Subject Matter
Claims 1 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.

The following limitation present in claims 1 and 9 drafted by the examiner and considered to distinguish patentably over the art of record in this application and overcome the 112(a) rejection, is presented to applicant for consideration: 
below a field that shows the characters input by the software keyboard when switching from displaying at least one of the plurality of input regions to a screen showing the field and the software keyboard.

The following is a statement of reasons for the indication of allowable subject matter:  With the above claim amendment suggested combined with the features below, these features in combination where not found in any applied and/or cited prior art:

focus the first input region upon reception of one touch operation on the first input region that is not being focused, wherein the software keyboard is not displayed; display the software keyboard for input to the first input region upon reception of further one touch operation on the first input region that is being focused; not display the displayed software keyboard upon reception of a predetermined operation, and display the character string input with the software keyboard in the first input region.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miyamoto discloses entering information on a MFP via software or hardware keys.
Watkins disclose interacting with a display to activate a software keyboard.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Sensu at ¶ [168]-[175].
        2 See Ichiyama at ¶ [122], [123] and [126]-[129]. 
        3 Id. at ¶ [122]-[129].
        4 Id. at ¶ [131]-[134].